217 F.3d 525 (7th Cir. 2000)
TIMOTHY L. JACKS,    Plaintiff-Appellant,v.SCHNEIDER SECURITIES, INCORPORATED,  BARRY D. TULL, and THOMAS GRAFTON,    Defendants-Appellees.
No. 99-3193
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 19, 2000Decided June 27, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 98-4114--Joe B. McDade, Chief Judge.
Before HARLINGTON WOOD, JR., KANNE, and  DIANE P. WOOD, Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
This  is an appeal from a district court order  granting a motion for summary judgment in  favor of Schneider Securities, Inc.  ("SSI"), Barry Tull ("Tull"), and Thomas  Grafton ("Grafton"). Appellant, Timothy  Jacks ("Jacks") filed suit, alleging  violations of sec. 13 of the Illinois  Securities Law of 1953, 815 Ill. Comp.  Stat. 5/13 (West 1993) ("Illinois  Securities Law" or "Act"). The district  court had jurisdiction pursuant to 28  U.S.C. sec. 1332.

I.  BACKGROUND

2
SSI is a corporation with its primary  place of business in Colorado. Tull, a  citizen of Colorado, and Grafton, a  citizen of California, were both formerly  employed by SSI. Jacks, an Illinois  resident, purchased Maesa Gaming stock  from SSI, through its employees Tull and  Grafton, on five separate occasions  between January and March of 1994.


3
Jacks concedes that he learned of  possible violations of the Illinois  Securities Law in August 1996. On August  16, 1996, Jacks sent SSI the following  handwritten letter:


4
I am making a complaint against Schneider  Securities Inc., and Tom Graffton [sic]  (stockbroker). He misrepresented Masa  [sic] Gaming stock. He sold me  appromately [sic] 98,000 shares, average  stock cost 75 cents per share. When I  started selling my stock he quit working  for Schneider Securities Inc. and went to  work for Masa [sic] Gaming. I believe  that there was a [sic] act of fraud. I  lost over $50,000. I demand my money  back.


5
The letter was sent by certified mail,  return receipt requested. On October 10,  1996, Jacks sent a second letter to SSI  containing a list of five questions  requesting information relating to the  receipt of his first letter and  information regarding Tull and Grafton.  This letter was also sent by certified  mail with return receipt requested.


6
Jacks filed suit against SSI, Tull, and  Grafton on August 19, 1998, alleging  several violations of the Illinois  Securities Law. Jacks' allegations  included stock manipulation,  misrepresentation of risk and suitability  of stock, and failure to disclose Maesa  Gaming's involvement in litigation. The  defendants removed the case from Rock  Island County Court to the United States  District Court for the Central District  of Illinois, and then filed a motion for  summary judgment pursuant to Fed. R. Civ.  P. 56(b). For the purposes of the motion  for summary judgment, the defendants  stipulated to all facts alleged by Jacks,  and Jacks conceded all facts alleged by  the defendants. Therefore, there are no  disputed facts.


7
In their motion for summary judgment,  the defendants asserted that Jacks did  not provide the notice that is required  under sec. 13 of the Act. Section 13(B)  requires the purchaser to give notice if  he or she chooses to void his or her  purchase. 815 Ill. Comp. Stat. 5/13 (B).  The defendants claimed that the letters  Jacks sent to SSI did not afford proper  notice.  The district court granted  summary judgment for the defendants,  holding that "a 13(B) notice must at  least refer generally to Illinois law."

II.  DISCUSSION

8
We review the district court's grant of  summary judgment de novo. Allensworth v.  General Motors Corp., 945 F.2d 174, 178  (7th Cir. 1991). No Illinois court has  addressed the required content for proper  notice under sec. 13(B); therefore, we  view this issue as a matter of first  impression. Under sec. 13(A) of the Act,  any sale of securities made in violation  of the provisions of the Act is voidable  at the election of the purchaser,  provided the purchaser satisfies certain  statutory requirements. 815 Ill. Comp.  Stat. 5/13 (A). The issue we are presented  with is whether Jacks' letters to SSI  were sufficient to satisfy the statutory  notice requirements set out in sec. 13(B)  of the Act.

Section 13(B) provides:

9
Notice of any election provided for in  subsection A of this Section shall be  given by the purchaser within 6 months  after the purchaser shall have knowledge  that the sale of securities to him or her  is voidable, to each person from whom  recovery is sought, by registered mail or  certified mail, return receipt requested,  addressed to the person to be notified at  his or her last known address with proper  postage affixed or by personal service.


10
815 Ill. Comp. Stat. 5/13 (B).  Subsection  A provides two options for recovery by  the purchaser. Following the rescission  of a voidable sale, the purchaser can  either recover (1) the full amount paid,  plus interest earned from the date of  purchase; or (2) if the purchaser no  longer owns the stock, the amount set  forth previously in clause 1, minus any  amounts received through a subsequent  sale of the stocks. 815 Ill. Comp. Stat.  5/13 (A).


11
While no Illinois state court has  expressly considered the required content  for a sec. 13(B) notice, Illinois cases  have stated that the provisions of the  Act should be "liberally construed to  protect the investing public from fraud  and deceit in the sales of securities."  Norville v. Alton Bigtop Restaurant,  Inc., 317 N.E.2d 384, 391 (Ill. App. Ct.  1974) (citations omitted). The statutory  six-month notice is not a statute of  limitations, but is an "equitable  feature" to protect against stale claims.  Bultman v. Bishop, 457 N.E.2d 994, 997  (Ill. App. Ct. 1983); Gowdy v. Richter,  314 N.E.2d 549, 556 (Ill. App. Ct. 1974).  The six-month period does not begin until  the purchaser is aware that his or her  purchase is voidable. Hidell v.  International Diversified Invs., 520 F.2d  529, 539 (7th Cir. 1975).


12
Defendants do not dispute that the two  letters Jacks sent to SSI fell within the  statutory six-month period. There is also  no dispute that the letters were  certified and return receipt was  requested. Jacks argues that this is  enough to satisfy the statutory  requirement for notice, particularly if  the statute is to be "liberally  construed" and the time limit is an  "equitable feature" to protect against  stale claims.


13
However, the Norville, Gowdy, and  Bultman cases upon which Jacks relies  refer only to the form of the notice and  not the content. Norville held that  filing a complaint could substitute for  the notice if the complaint was filed  within the six-month period.  317 N.E.2d  at 391. Gowdy ruled that the six-month  time period should only start when the  purchaser has knowledge that the sale is  voidable. 314 N.E.2d at 556. In Bultman,  the purchasers informed the defendants  that they wished to avoid the sale and  receive "the purchase price and other  sums allowed by the statute." 457 N.E.2d  at 996. The court in Bultman held that if  the notice is mailed by certified mail  instead of registered mail, then the  notice may still meet the statutory  requirements.1 Id. at 997. None of  these issues apply in the present case.  Unlike the plaintiff in Norville, Jacks  did not file a complaint until two years  after he discovered that the sale was  voidable; therefore, he cannot argue that  his complaint fulfilled the statutory  notice requirement. In the present case,  there is no dispute as to when the six-  month time period began as was the case  in Gowdy. There is also no dispute that  Jacks sent the letters in the proper  form, which distinguishes this case from  Bultman.


14
In the present case, we must determine  whether the content of Jacks' letters was  sufficient to satisfy sec. 13(B). One  district court case, Denten v. Merrill  Lynch, Pierce, Fenner & Smith, Inc., 887  F. Supp. 176 (N.D. Ill. 1995), touches on  this issue. In Denten, the court found  that an oral notice was insufficient, in  part because "plaintiff does not allege  that she told Merrill Lynch she would be  pursuing recovery under the Illinois  Securities Law. Providing notice requires  plaintiff to notify Merrill Lynch that it  will be making this claim; rather than,  merely asserting that Merrill Lynch has  knowledge of [the alleged violations]."  Id. at 180-81. While Denten turns on the  insufficiency of an oral notice, it also  clearly states that the notice is  insufficient if it does not inform the  potential defendant that the purchaser is  making her claim under the Act.


15
Clearly, the second letter Jacks sent to  SSI, which only poses a list of  questions, does not provide the proper  notice. The first letter sent to SSI  makes no mention that Jacks is making his  complaint under the Act or Illinois law.  He does allege misrepresentation and  fraud, and demands his money back;  however, absent any reference to Illinois  law, this letter could be construed as a  disgruntled customer who is demanding a  refund of the money he lost, but is not  making a legal claim for rescission of  the sale under sec. 13. Even if Jacks  were making a legal claim, it is unclear  from the letter whether he is making that  claim under Illinois, Colorado, or  federal securities law.


16
The Act requires that "[n]otice of any  election provided for in subsection A of  this Section shall be given . . . ." 815  Ill. Comp. Stat. 5/13 (B). The elections  under subsection A are to recover (1) the  full amount paid, plus interest earned  from the date of purchase; or (2) if the  purchaser no longer owns the stock, the  amount in clause 1, minus any amounts  received through a subsequent sale of  stocks. 815 Ill. Comp. Stat. 5/13 (A). From  the letter, it is not clear if Jacks is  demanding the entire amount he spent on  the stock, which would be approximately  $73,500, or if he is demanding only the  $50,000 that he lost. Jacks states in his  letter, "When I started selling my stock,  [Grafton] quit working for Schneider  Securities Inc. and went to work for Masa  [sic] Gaming." It is not clear how much  of his stock, if any, Jacks sold.  Therefore, it is unclear which of the two  options under subsection A Jacks is  electing. Since he did not expressly  demand to rescind the sale, it is unclear  if the demand for his money back is in  fact a demand to rescind the sale, or  only a demand for the return of the lost  money while Jacks still keeps the stocks.   As the Illinois Appellate Court held in  Bultman, "[s]ellers of securities have no  liability under [the Act] until they have  received notice of the buyers' intention  to avoid the sale." 457 N.E.2d at 997  (emphasis added).


17
In sum, Jacks' letter did not state he  was making his claim under Illinois law.  Furthermore, he only stated that he was  demanding his "money back", and not that  he wanted to rescind the sale. It is  unclear if he was demanding only the  $50,000 he lost, or the entire amount he  invested. It is also unclear whether he  wished to keep the stock that he  purchased, in which case subsection A  would not have applied. Because of these  factors, we find that neither of the  letters Jacks sent to SSI constitute  proper notice under sec. 13(B), even when  we interpret the Act liberally as  Illinois case law requires.


18
Jacks argues in the alternative that  even if he failed to give proper notice  under the Act, the notice requirement is  an equitable feature designed to prevent  stale claims, and lack of proper notice  should not serve as an absolute bar to  his suit. However, under the facts of the  present case, there is nothing  inequitable in requiring proper notice.  As Jacks concedes, he had knowledge of  the Act at the time he sent the letters  to SSI. Section 13(B) clearly requires  that "[n]otice of any election" sought be  given. As previously discussed, Jacks  failed to give this notice. This  deviation from the statutory requirements  is not a slight variance, but rather one  which undermines the entire purpose of  the notice requirement.


19
Tull claims that because he did not  receive the letters Jacks sent, Jacks  cannot allege notice was sent to Tull  since the Act requires notice to be sent  "to each person from whom recovery will  be sought." 815 Ill. Comp. Stat. 5/13 (B).  Because we find, as did the district  court, that the notice sent to SSI was  insufficient, we need not address whether  Tull received constructive notice due to  his employment with SSI.


20
AFFIRMED.



Notes:


1
 At the time the Act only referred to registered  mail and not certified mail.